Exhibit 24(b)(8.137) Sixth Amendment to the Selling and Services Agreement and Participation Agreement This Sixth Amendment dated as of January 9, 2014 by and between ING Life Insurance and Annuity Company (“ING Life”), ReliaStar Life Insurance Company (“ReliaStar”), ReliaStar Life Insurance Company of New York (“ReliaStar New York”), ING USA Annuity and Life Insurance Company (“ING USA”), ING Institutional Plan Services, LLC (“ING Institutional”), (collectively, the “Insurers”), ING Financial Advisers, LLC (“ING Financial”)(together with Insurers referred to collectively as “ING”), Allianz Global Investors Distributors LLC (formerly PIMCO Advisers Distributors LLC)(“Distributor”) and Allianz Global Investors Fund Management LLC (“Administrator”) is made to the Selling and Services Agreement and Fund Participation Agreement dated as of March 11, 2003 (the “Agreement”), as amended on December 31, 2003, July 1, 2005, October 1, 2008, March 10, 2009 and January 26, 2011. Unless otherwise defined herein, terms defined in the Agreement are used herein as therein defined. WHEREAS, the Allianz Funds Multi-Strategy Trust is an open-end management investment company and business trust organized under the laws of Massachusetts; and WHEREAS, the parties wish to add the Allianz Multi-Strategy Trust and its individual series (each a “Fund”) and classes of Shares (each a “Class”) to the Agreement; and WHEREAS, the parties wish to amend certain other provisions of the Agreement, as provided below. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. Allianz Funds Multi-Strategy Trust is hereby added to the Agreement as a registered investment company and trust, and all provisions relating to a Fund or the Funds are hereby amended to refer to series of both Allianz Funds and Allianz Funds Multi-Strategy Trust. 2. Exhibit II to the Agreement is hereby deleted and replaced by the “Exhibit II” attached hereto. 3. Allianz Global Investors Fund Management LLC, the Administrator to the Funds, is hereby made a party to this Agreement.
